In re Perry, Ernest R., Jr.; Committee on Bar Admissions; —Plaintiff(s); Applying for Joint Petition for Conditional Admission to the Bar.
ON APPLICATION FOR ADMISSION TO THE BAR.
JjPER CURIAM.
Petitioner, Ernest R. Perry, Jr., successfully passed the essay portion of the July 2001 Louisiana bar examination. However, because of his outstanding financial indebtedness, including delinquent student loans, petitioner was notified by the Committee on Bar Admissions (“Committee”) that he would not then be recommended for admission to the practice of law.1 Thereafter, petitioner provided the Committee with evidence that he has filed a petition for relief under Chapter 13 of the United States Bankruptcy Code and that a plan has been confirmed by the United States Bankruptcy Court for the Western District of Louisiana. Petitioner is currently making the monthly payments required by the plan. In addition, petitioner has made arrangements with his student loan creditors to make periodic payments on his loans in order to remove them from a delinquent status, and he is making the agreed-upon payments.
After reviewing the evidence and considering the law, we conclude petitioner is eligible to be conditionally admitted to the practice of law in Louisiana, subject to a probationary period of three years. During this period, petitioner shall provide evidence to the Office of Disciplinary Counsel, on at least a quarterly basis, demonstrating that he has made a good faith effort to (1) comply with the provisions of the Chapter 13 bankruptcy plan and (2) make monthly payments to his student loan ^creditors. Should petitioner fail to make a good faith effort to comply with this agreement, or should he commit any misconduct during the period of probation, his conditional right to practice may be terminated or he may be subjected to other discipline pursuant to the Rules for Lawyer Disciplinary Enforcement.
CONDITIONAL ADMISSION GRANTED.

. Supreme Court Rule XVII, § 5(C) permits the Committee and this court to consider “neglect of financial responsibilities” in determining whether an applicant satisfies the requirements of good moral character and fitness.